Citation Nr: 1737691	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  05-39 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as residuals of bronchitis and pneumonia.

2.  Entitlement to higher initial disability evaluations for status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, currently rated as 20 percent prior to April 4, 2007.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy.

4.  Entitlement to higher initial disability evaluations for dysthymic disorder (previously evaluated as adjustment disorder with mixed emotional features and memory problems), currently rated as 30 percent from October 6, 2008, and 70 percent from July 24, 2012.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active service from January 2001 through October 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted service connection for right ankle and left ankle disabilities and, for adjustment disorder with mixed emotional features, among other disabilities, and assigned initial ratings for each of these disabilities.  The RO also denied entitlement to service connection for a respiratory disorder, claimed as residuals of bronchitis and pneumonia.  

The assigned initial evaluations for the service-connected disabilities on appeal were increased by rating decisions dated in May 2007, February 2012, March 2014, and May 2017.  The Veteran continued to disagree with the initial evaluation assigned for each disability, to include disagreement with each staged rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  During the pendency of this claim, jurisdiction of the claims files was transferred to the Cleveland, Ohio, RO. 

The Veteran testified at a Travel Board hearing conducted in March 2011 by the undersigned; the Veteran also testified at a hearing at the RO in February 2008.

In a September 2011 decision and remand, the Board granted an initial separate 20 percent evaluation for limitation of motion of the left ankle, since April 4, 2007.  The Board also granted an initial separate 20 percent evaluation for limitation of motion of the right ankle, since April 4, 2007.  The Board granted a higher initial evaluation of 50 percent for adjustment disorder with mixed emotional features, effective from March 10, 2005, to April 4, 2007.  The Board denied an initial evaluation in excess of 30 percent for adjustment disorder with mixed emotional features from April 4, 2007, through October 6, 2008.  The Board also denied as a matter of law an initial disability rating in excess of 30 percent for the status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia since April 4, 2007.  The Board remanded the rest of the issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

Additional medical evidence was submitted after the May 2017 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran or his representative was received.  However, these records do not contain any medical evidence pertaining to the issues addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claims adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2016).

On his July 2012, September 2012, and June 2017 VA 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran stated that he was unable to work due to all or some of his service-connected disabilities, to include his memory loss and ability to stand.  A June 2017 letter from the Veteran's last employer stated that the Veteran was laid off because he was medically disqualified.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the service-connected disabilities currently on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the Board is remanding the TDIU issue, but adjudicating the increased rating claims for the ankles.  This bifurcation is in accordance with the VA Office of General Counsel Prec. Op. No. 6-96.  However, for the reasons described below, the dysthymic disorder claim is not being bifurcated from the TDIU claim.

The issues of entitlement to a TDIU and entitlement to higher initial disability evaluations for dysthymic disorder, currently rated as 30 percent from October 6, 2008, and 70 percent from July 24, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence favors a finding that the Veteran's respiratory disorder, diagnosed as asthma and obstructive lung disease, is attributable to his active military service.

2.  Prior to April 4, 2007, the Veteran's status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia has been manifested by severe incomplete paralysis of the common peroneal nerve.

3.  Prior to April 4, 2007, the Veteran's status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy has been manifested by moderate incomplete paralysis of the common peroneal nerve.

4.  Since April 4, 2007, the Veteran is not entitled to a higher disability rating for his service-connected status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy because his rating cannot exceed the amount a veteran would receive if his or her right lower extremity was amputated below the knee at a level that would allow the use of a prosthesis.

CONCLUSIONS OF LAW

1.  The respiratory disorder, diagnosed as asthma and obstructive lung disease, was incurred in active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to April 4, 2007, the criteria for a 30 percent initial disability rating, but no higher, for the status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes (DCs) 8521, 8624, 8799 (2016).

3.  The criteria for a disability rating in excess of 20 percent for status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.68, 4.124a, DC 8521 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a respiratory disorder.  He was diagnosed with asthma by his private physician in September 2008 and at the April 2017 VA examination.  He was also diagnosed with obstructive lung disease at the September 2008 VA examination.  

The Veteran's service treatment records (STRs) do not document a respiratory disorder on his military entrance examination in December 2000.  In June 2001, the Veteran was treated for right lower lobe pneumonia.  In July 2001, he was treated for a persistent cough after having been diagnosed with pneumonia eight weeks prior.  In October 2001, he was diagnosed with a viral upper respiratory infection (URI) with a cough.  In February 2002, the Veteran was again diagnosed with a viral URI with a cough.  In November 2002, the Veteran was seen for a cough.  In June 2003, the Veteran was treated for a cough with chest pain.  On his June 2004 exist Report of Medical History, the Veteran reported walking pneumonia and checked the box to document bronchitis.  At his September 2004 pre-discharge benefits examination, the Veteran reported recurrent bronchitis and pneumonia.  His active military service ended in October 2004.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the respiratory disorder was incurred in service.  Specifically, following a physical examination of the Veteran and a review of the claims file, the April 2017 VA examiner determined that the Veteran's current asthma is at least as likely as not related to his multiple recurrent respiratory infections in service due to the following: multiple bronchitis and URIs in service, one specifically with physical examination findings not common to common URIs (Rales, medical literature citation); and, a diagnosis of severe asthma relatively soon after discharge (4 years) in a young Veteran with no smoking history who had multiple cough related bronchitis and URIs in service.  The September 2008 VA examiner only provided a speculative medical opinion.  There are no other medical opinions of record.
In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a respiratory disorder, diagnosed as asthma and obstructive lung disease, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

III.  Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 20 percent initial disability rating under 38 C.F.R. 
§ 4.124a, DC 8521 for his status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy since November 1, 2004.  The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.124a, DCs 8799-8624 for his status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, rated as 20 percent since November 1, 2004, and 30 percent since April 4, 2007.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2016) (providing specific means of listing DC for unlisted disease or injury).  He seeks higher initial disability ratings.
Under DC 8624, neuritis of the internal popliteal nerve (tibial) is rated as incomplete paralysis.  Disability ratings of 20 and 30 percent are warranted, respectively, for moderate and severe incomplete paralysis of the tibial nerve.  A disability rating of 40 percent is warranted for complete paralysis of the tibial nerve.  38 C.F.R. § 4.124a. 

DC 8521 provides ratings for paralysis of the external popliteal nerve (common peroneal).  DC 8521 provides that moderate incomplete paralysis is rated 20 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board will begin by addressing the left ankle.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent for his status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia prior to April 4, 2007.  Specifically, at the April 2017 VA neurological examination, the VA examiner examined the Veteran and reviewed the claims file.  In response to the question of the severity of the Veteran's left ankle prior to April 4, 2007, and as to whether prior to April 4, 2007, the left ankle was more accurately described primarily as a neurologic impairment, a circulatory impairment, or a muscle impairment, or as affecting each of several body systems in the left lower extremity, the examiner stated that the severity of the left ankle was severe and it was more likely than not a neurological impairment.  The examiner stated that the main nerve affected was the common peroneal nerve.  

There are no VA examinations dated prior to April 4, 2007.  The effective date of service connection is November 1, 2004.  Prior to November 1, 2004, the Veteran was afforded a pre-discharge benefits examination in September 2004.  At the September 2004 examination, the examiner found that the Veteran had extreme hypersensitivity of the sole of the left foot and decreased temperature of the left foot and ankle due to his reflex sympathetic dystrophy and complex regional pain syndrome of the left ankle.  His ankle was discolored.  The Veteran had mottling of the lower extremity to the midcalf down, to include the foot.  The Veteran could not bear weight on his left foot because it was too sensitive to apply pressure to it.  He could not stand for long periods of time because of the complex regional pain syndrome.  The reflex sympathetic dystrophy of the left ankle affected the Veteran's ability to walk, sit still, and run.  The treatment records support the aforementioned findings.  Therefore, the Board finds that prior to April 4, 2007, the Veteran's status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia has been manifested by severe incomplete paralysis of the common peroneal nerve.  These symptoms warrant a 30 percent disability rating under 38 C.F.R. § 4.124a, DC 8521.

A higher rating of 40 percent is not warranted prior to April 4, 2007, however for the left ankle, as the Veteran does not have complete paralysis of the external popliteal nerve, with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  These symptoms were not documented at the VA examination or in the treatment records.  Thus, the Board finds that the Veteran's left ankle is best characterized as severe incomplete paralysis of the common peroneal nerve, which warrants a 30 percent disability rating, but no higher, prior to April 4, 2007.  Id.

The Board will now address the right ankle.  Effective November 1, 2004, the Veteran is in receipt of a 20 percent disability evaluation for his status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy.  Effective April 4, 2007, the Veteran is also in receipt of a 20 percent disability rating for his limitation of motion of the right ankle.

Under the Combined Ratings Table (38 C.F.R. § 4.59 (2016)), the 20 percent disability ratings combined equal a 36 percent evaluation, which rounded up equals a 40 percent evaluation.  Id.  Under 38 C.F.R. § 4.59, no evaluation may be assigned for an extremity in excess of the evaluation available for amputation of that extremity at the elective level if amputation were to be performed.  38 C.F.R. 
§ 4.68.  In this case, amputation of a lower extremity below the knee warrants a 40 percent evaluation, but no higher evaluation.  As the Veteran is in receipt of evaluations which total 40 percent for the right lower extremity, consideration of a rating higher than 20 percent under either DC 5271 or higher than the 20 percent already in effect under DC 8521 would not increase the compensation award available to the Veteran, unless the Veteran's right lower extremity disability is so severe as to result in loss of use of the right lower extremity. 

The Board notes that, if the Veteran has loss of use of the right lower extremity, he could be entitled to such benefits as special monthly compensation (SMC).  See 38 U.S.C.A. § 1114 (West 2014).  However, at the April 2017 VA examination, the VA examiner found that the Veteran did not have such functional impairment of his right ankle and foot that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  See VA examination report, page 7.  Therefore, the Board need not consider whether the Veteran is entitled to a higher evaluation under DC 5271 or DC 8521, or any other DC or regulation, from April 4, 2007, including on a schedular or extraschedular basis, since consideration would not result in increased compensation to the Veteran.  In this decision, the Veteran has been awarded the maximum compensation allowed by law for his right foot and ankle disability function below the right knee, from April 4, 2007.

The 20 percent evaluation assigned for right ankle limitation of range of motion, together with the 20 percent evaluation for the right foot and ankle disability already in place under DC 8521, results in the maximum compensation level allowed by law for disabilities below the right knee.  As this determination is a matter of law, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim for an increased evaluation for the right foot and ankle disability from April 4, 2007, has been granted to the maximum extent allowed by law.
  
Regarding an initial disability rating in excess of 20 percent prior to April 4, 2007, at the April 2017 VA neurological examination, the VA examiner examined the Veteran and reviewed the claims file.  In response to the question of the severity of the Veteran's right ankle prior to April 4, 2007, and as to whether prior to April 4, 2007, the right ankle was more accurately described primarily as a neurologic impairment, a circulatory impairment, or a muscle impairment, or as affecting each of several body systems in the left lower extremity, the examiner stated that the severity of the right ankle was moderate and it was more likely than not a neurological impairment.  The examiner stated that the main nerve affected was the common peroneal nerve.  

There are no VA examinations dated prior to April 4, 2007.  The effective date of service connection is November 1, 2004.  Prior to November 1, 2004, the Veteran was afforded a pre-discharge benefits examination in September 2004.  At the September 2004 examination, the Veteran reported pain, instability, and stiffness in his right ankle.  His treatment included steroid shots, splints, cast, physical therapy, and braces.  His ranges of motion of the ankle were normal without pain.  The Veteran had mottling of the lower extremity to the midcalf down, to include the foot.  This was a "purplish mottling" and there was decreased temperature sensation in the right foot.  His right foot was cold and clammy.  A specific nerve affected was not identified by the examiner.  The examiner diagnosed the Veteran with status post ankle sprains/partial rupture of the right peroneus brevis tendon with no current residuals and mild discoloration/decreased skin temperature, which is more likely than not is a harbinger for reflex sympathetic dystrophy (RSD) on the right.

There is no other evidence dated prior to April 4, 2007, and the treatment records support the examination findings.

Accordingly, the Board finds that prior to April 4, 2007, the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy has been manifested by, at worst, moderate incomplete paralysis of the common peroneal nerve, which warrants his current 20 percent disability rating.  The September 2004 examiner found that the Veteran's right ankle was not manifested by any current residuals besides from mild discoloration/decreased skin temperature.  The April 2017 VA examiner found that the Veteran's right ankle was best characterized as moderate incomplete paralysis of the common peroneal nerve.  There is no contrary evidence in the claims file.  Thus, prior to April 4, 2007, an initial disability rating in excess of 20 percent for the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy is not warranted.  38 C.F.R. § 4.124a, DC 8521.

Further, in September 2011, the Board remanded the Veteran's appeal to determine the extent of any limitation of motion of the ankles prior to April 4, 2007.  Following a review of the claims file and an examination of the Veteran, the April 2017 VA examiner provided an addendum medical opinion in May 2017.  The examiner stated that there were no VA examinations performed prior to 2007.  Therefore, any ranges of motion prior to 2007 could not be done without speculation.  The September 2004 VA examination and the treatment records dated prior to April 4, 2007, do not provide evidence to support the award of separate disability ratings for limitation of motion of the ankles prior to April 4. 2007.  At the September 2004 examination, the Veteran had full range of plantar flexion and dorsiflexion of both ankles without pain, fatigue, weakness, lack of endurance, or incoordination.  The April 2017 VA examiner did not see any support in the claims file for a finding of limitation of motion of the ankles prior to 2007.  Thus, the Board finds that separate disability ratings for limitation of motion of the ankles prior to April 4, 2007, is not warranted.  38 C.F.R. § 4.71a. 

Finally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

In forming these decisions, the Board has considered the lay statements from the Veteran, his brother, his spouse, and his friend, in addition to the Web articles submitted by the Veteran.  The Board notes that in adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran, his brother, his spouse, and his friend are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible beliefs by the Veteran, his brother, his spouse, and his friend that the Veteran's disabilities are worse than the assigned disability ratings, however, are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for an initial disability rating of 30 percent, but no higher, for the Veteran's service-connected status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia, have been met since the effective date of service connection.  The preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for the service-connected right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy at any time during the appeal period.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for a respiratory disorder, diagnosed as asthma and obstructive lung disease, is granted.

Entitlement to an initial disability rating of 30 percent, but no higher, for status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia is granted, prior to April 4, 2007.

An evaluation in excess of 20 percent for status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A VA medical opinion is needed to determine the combined functional impact of the service-connected disabilities on the Veteran's employability, in light of the Veteran's lay statements and his supporting employment documentation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the dysthymic disorder claim, in Babchak v. Principi, 3 Vet. App. 466, 467 (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that an increased rating claim for a psychiatric disorder and a TDIU claim were "inextricably intertwined," because the psychiatric disorder claim could affect the outcome of the TDIU claim.  Thus, in accordance with the case law, the Board finds that the dysthymic disorder claim is "inextricably intertwined" with the TDIU claim.  Therefore, the development requested for the TDIU claim in this remand must be completed prior to the adjudication of the Veteran's dysthymic disorder claim, as adjudication of the TDIU claim likely will affect adjudication of the dysthymic disorder claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the functional effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The Veteran is currently service-connected for the following disabilities:  respiratory disorder; dysthymic disorder; status post left ankle sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia; status post sprain of the right ankle with partial rupture of the peroneus brevis tendon and reflex sympathetic dystrophy; limitation of motion of the left ankle, status post left ankle sprain; limitation of motion of the right ankle; and, left inguinal hernia.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

3.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


